IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1401
                               Filed April 17, 2019


JESSE JOE BLAIR,
     Plaintiff-Appellant,

vs.

TRISH SCOTT n/k/a TRISH WEIMAR,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Clay County, David A. Lester, Judge.



      Jesse Blair appeals the order establishing paternity, custody, and visitation

of the child he shares with Trish Weimar. AFFIRMED.



      Matthew G. Sease of Kemp & Sease, Des Moines, for appellant.

      Debra S. De Jong of De Jong Law Firm, P.C., Orange City, for appellee.



      Considered by Doyle, P.J., Mullins, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


DOYLE, Presiding Judge.

       Jesse Blair appeals the order establishing paternity, custody, and visitation

of the child he shares with Trish Scott, now known as Trish Weimar. He contends

the court erred in granting Trish physical care of the child. We affirm for the

reasons that follow.

       Jesse and Trish are parents of four-year-old J.A.B. They lived together

when J.A.B. was born and separated when she was one. Initially, Trish had

physical care of J.A.B., but within a year, Jesse had J.A.B. in his care two or three

days per week with Trish having her the remaining days.

       Since separating, Jesse has had a son with another woman.                Trish

eventually married and had a daughter with Richard Weimar. In April 2016, Trish

moved to Minnesota due to Richard’s job promotion. After the move, she and

Jesse agreed to share care of J.A.B. on a weekly basis with child exchange

occurring each Sunday at 4:00 p.m.

       In April 2016, Jesse filed a petition to establish paternity, custody, and

visitation regarding J.A.B. At the time of the June 2017 bench trial, Jesse was

thirty-five years old and lived in a home in Spencer he shares with his fifteen-year-

old son. He also shares physical care of his nineteen-month-old son. Trish was

thirty-nine years old and lived in Janesville, Minnesota with Richard and their eight-

month-old daughter.

       On August 1, 2018, the district court entered its order concerning custody,

support, and visitation. The court found that although Jesse’s share of J.A.B.’s

care had increased since the parties’ separation, Trish has been J.A.B.’s primary

caregiver. The court also found that Trish has provided J.A.B. consistent financial
                                          3


support, would continue to promote Jesse’s relationship with J.A.B., and has

assumed an appropriate parental role for J.A.B. In light of these factors and Trish’s

marriage to Richard, the court granted physical care of J.A.B. to Trish.

       We review custody determinations de novo.           See Mason v. Hall, 419
N.W.2d 367, 369 (Iowa 1988) (stating the appellate court reviews custody

determinations made in paternity actions de novo). Although we may give weight

to the district court’s fact findings, we are not bound by them. See Phillips v. Davis-

Spurling, 541 N.W.2d 846, 847 (Iowa 1995). Our first and governing consideration

is the best interests of the child. See Iowa R. App. P. 6.904(3)(o). Our goal is to

place the child in the care of the parent who is best able to minister to the child’s

long-term best interests. See In re Marriage of Winter, 223 N.W.2d 165, 166 (Iowa

1974). In making this determination, we consider the list of factors set forth in Iowa

Code section 598.41 (2016), along with other relevant factors. See In re Marriage

of Hansen, 733 N.W.2d 683, 696 (Iowa 2007). We seek to place the child in the

environment most likely to foster physical and mental health, as well as social

maturity. See Phillips, 541 N.W.2d at 847.

       In determining what custody arrangement is in the child’s best interests, the

court must consider what arrangement “will assure the child the opportunity for the

maximum continuing physical and emotional contact with both parents . . . , and

which will encourage parents to share the rights and responsibilities of raising the

child unless direct physical harm or significant emotional harm to the child.” Iowa

Code § 598.41(1)(a); see also id. § 600B.40 (applying section 598.41 to paternity

cases). Typically, we have afforded weight to the parent who has acted as the

child’s primary caretaker in the past, noting that successful caregiving by one
                                          4


parent in the past is a strong predictor that the child’s future care will be of the

same quality. See Hansen, 733 N.W.2d at 696-97 (noting the importance of

affording children stability and continuity in determining custody).

       In the two years leading up to trial, the parties have had joint physical care

of J.A.B. Due J.A.B.’s age and the distance between the parties’ homes, the

parties agree that a joint-physical-care arrangement is no longer feasible.

Required to determine which of these two parents is better equipped to act as

J.A.B.’s caretaker, the district granted Trish physical care based primarily on her

caregiving history. On appeal, Jesse argues the record shows he is the more

stable parent and is better equipped to promote J.A.B.’s relationship with family

members and siblings. Trish, of course, disputes these claims.

       Jesse also claims the district court improperly considered financial status in

making the custody determination. He notes that the parties’ individual incomes

are largely equal. He also notes our supreme court’s holding that “the relative

financial status of the parties is not a controlling factor since poverty alone has

never been accepted as a sound basis for declining to give either parent the

custody and control of the issue of the marriage.” In re Jennerjohn’s Marriage, 203
N.W.2d 237, 243 (Iowa 1972). Although the parties’ relative economic conditions

are “entitled to some consideration,” Hagen v. Hagen, 226 N.W.2d 13, 16 (Iowa

1975), we find it of little consequence here.

       Finally, Jesse claims the court considered an improper factor in determining

custody when it observed that “placing J.A.B. with Trish will result in J.A.B. being

raised in the more traditional home environment where the adults within that home

are married.” He argues this statement implies that he “is being penalized for not
                                             5


rushing into a new relationship and getting married.” He also notes there is no

evidence to support a finding that being raised by a married man and woman is

more beneficial to a child. We agree and find the district court’s statement to be

ill-advised. But, as has often been repeated, our primary consideration is the

child’s best interests, which requires us “to consider unique custody issues on a

case-by-case basis.” In re Marriage of Hoffman, 867 N.W.2d 26, 32 (Iowa 2015).

       Each parent is capable of providing for J.A.B.’s needs.            Each has

demonstrated the ability to do so. There is evidence to support granting either

physical care. Left, then, to decide which of these two competent and loving

parents will serve J.A.B.’s best interests, we concur with the district court’s

assessment that Trish should be granted physical care. While Jesse has been

involved with J.A.B.’s day-to-day care since her birth, historically, Trish has taken

on the role of J.A.B.’s caretaker. Though we give no preference to a “traditional

home environment” in making this determination, we do note that granting Trish

physical care will allow J.A.B. to grow up with her half-sister. See In re Marriage

of Orte, 389 N.W.2d 373, 374 (Iowa 1986) (noting a strong preference for keeping

siblings together and holding this principle applies to half-siblings). And although

we note that J.A.B. would have more contact with her two half-brothers if placed in

Jesse’s care, Jesse’s older son is considerably older than J.A.B. and will soon

reach the age of majority, and his younger son is only in his care half the time.

These differences are minor. However, in a case involving two relatively equal

parents, they tip the scales in Trish’s favor. Accordingly, we affirm the order

granting physical care of J.A.B. to Trish.

       AFFIRMED.